DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
3.	The disclosure is objected to because of the following informalities: 
Reference characters "2a" and "2b" have both been used to designate proximal end (specification p. 5 lines 14, 25) and similarly reference character “2a” has been used to designate both proximal end and distal end (specification p. 5 line 14. “proximal end (2a)” of line 25 should be corrected to “proximal end (2b)”  
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	In the claims: 
“extraction means” are understood as protuberances and their equivalents (specification p. 5 line 5)
“securing means” are understood as arms and their equivalents (specification p. 5 lines 10-11)
“pushing means” are understood as appendages and their equivalents (specification p. 5 lines 21-23)

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 includes the limitation “which is made up of…” in line 1 which renders the claim unclear as it is not immediately apparent whether the following limitation refers to the applicator device or the menstrual cup. For examination purposes, the claim is understood as “An applicator device for menstrual cups, the menstrual cup made up…”. 
Claim 1 recites the limitation "the external portion" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “an external portion”.
Claim 1 recites the limitation "the mouth" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “a mouth”.
Claim 1 recites the limitation "the body of the woman" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “a body of a woman”.

Dependent claims 2-16 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 1 and therefore, contain the same deficiencies.  

Claim 3 recites the limitation "the external part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “the outer part”. “Said part” in claim 3, line 3 is understood as “said outer part” for clarification since there have previously been both inner and outer parts. 
Claim 3 recites the limitation "the distal end" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “a distal end”.
Dependent claims 4, 5 and 11-16 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claim 3 and therefore, contain the same deficiencies.  

Claims 6, 11, 13 and 15 recites the limitation "the one" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Additionally, there seems to be a word missing from this element which renders the claim indefinite as it is unclear if this should be interpreted as an end or the inner part. For examination purposes, the 
Claims 6, 11, 13 and 15 recites the limitation "the hole" in 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “a hole”.
Claims 6, 11, 13 and 15 recites the limitation “the proximal end (2a)” in line 5, rendering the claim unclear. According to the specification (p. 5 lines 14, 25) “the proximal end” is incorrectly referenced as both 2a and 2b in the figures, which are opposite ends. It is unclear whether the claim language intends to refer to the “distal end (2a)” or the “proximal end (2b)” (relating to previous objection to the specification). For examination purposes, this limitation is understood to refer to “the proximal end (2b) according to specification p. 5 line 25.
Dependent claims 7-9, 12, 14 and 16 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claims 6, 11, 13 and 15 and therefore, contain the same deficiencies.  

Claims 7, 12, 14 and 16 recites the limitation "the opposite end" in 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is understood as “an opposite end” which is opposite to the first end of the inner part.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan (WO 2016/156403) in view of Waldron (GB 1199901, provided by Applicant on 02/27/2019).
Regarding claim 1, Callaghan discloses an applicator device, shown for inserting vaginal rings (Fig. 8, p. 7 line 33- p. 8 line 5), but which the structure would also be capable of use for menstrual cups (detailed below), characterised in that it comprises two parts (barrel 10, plunger 40) which are able to be coupled to each other with an axial sliding movement (Fig. 8 p. 7 line 33 – p. 8 line 5), of which, a first outer part (10) 
While Callaghan does not teach the device specifically for menstrual cups and more specifically, for the folded insertion of the menstrual cup inside a body of a woman, these limitations of the claim relate to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device taught by Callaghan is capable of inserting a folded menstrual cup (See § MPEP 2114 II). 
In the alternative, if one of ordinary skill in the art would not clearly envision the device of Callaghan to be used to insert a menstrual cup, it still would have been obvious before the effective filing date of the claimed invention to have used the applicator of Callaghan for the insertion of a folded menstrual cup.  
Callaghan is silent to the structure of the menstrual cup described in the claim: which is made up of a flexible cup-shaped body and provided with extraction means having protuberances or thread-like elements located on the external portion opposite from the mouth thereof.
	Waldron, however, discloses an applicator device for menstrual cups (Waldron Fig. 5) in the same field of endeavor, for insertion of a folded menstrual cup which is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the device of Callaghan for insertion of a menstrual cup, such as with the menstrual cup as taught by Waldron, with an extraction means and protuberances, to easily remove the device and maintain stability of the device within the user.
	
	Regarding claim 2, Callaghan further discloses the applicator device characterised in that both parts (10, 40) are cylindrical (Callaghan p. 1 lines 26-32), since Callaghan teaches the barrel to be a cylinder and the plunger to fit telescopically within the barrel, implying a matching cylindrical shape. Callaghan further discloses the outer part (10) has an inner through hollow suitable for receiving the inner part (40) in a fitted manner enabling the axial sliding movement between both (Callaghan Fig. 8, p. 4 line 6).

Regarding claim 3, Callaghan further discloses the applicator device characterised in that the securing means (20, 22) of the external/outer part (10) are 

Regarding claim 4, Callaghan further discloses the applicator device characterised in that the proximal end (plunger end 14) of the external part (10) has a smooth4VOLA-0132US-41169 section (finger grip 15 of outer surface 16) in order to facilitate the handling thereof (Callaghan Figs. 1-2, p. 4 lines 6-8).

Regarding claim 5, Callaghan further discloses the applicator device characterised in that the arms (20, 22) create a central housing (opening 13) for the insertion of the cup (ring) (Callaghan Fig. 2, p. 5 lines 3-6) and have a length suitable to equip them with elasticity so that they act as a gripper. The arms of the Callaghan device are of a suitable length since the ring is loaded and inserted and engages, or grips, the ring until expulsion from the barrel (Callaghan Fig. 8, p. 5 lines 1-6). Furthermore, Applicant has not specified any length or elasticity in the specification or claims to limit these properties, and as such, any arms that grip, are broadly interpreted as suitable. 

Regarding claims 6, 8, 9-11, 13 and 15 all of the elements of the current invention have been substantially disclosed by Callaghan and Waldron, as applied above in claims 2-5, except for pushing means consist of corresponding parallel 
Waldron further teaches pushing means consist of corresponding appendages (elongated members 54, 55) which emerge parallel from a first end (at recesses 51, 52) of said inner part (main body member 45), the inner part inserted into the outer part (collar 46) through the hole of the inner through hollow open at the proximal end (46 away from cup 11 in use) thereof (Waldron Figs. 4-6, p. 2 lines 85-90, 96-98). 
Waldron further teaches the appendages of the inner part to have a length such that they are provided with elasticity (Waldron Figs. 4-6, p. 2 line 110 – p. 3 line 10), since the method of using the device implies elastic appendages. For clarity, during insertion of the cup, the collar (46) is forwardly engaged and locks the appendages (54, 55) in place and when the collar is withdrawn, the appendages release pressure on the cup and allow the expansion of the menstrual cup and the inserting element may be removed (Waldron Figs. 4-6, p. 2 line 110 – p. 3 line 10). Furthermore, Applicant has not specified any length or elasticity in the specification or claims to limit these properties. 
Waldron further teaches the ends of both appendages (54, 55) have respective widenings (curved members 56) (Waldron Fig. 4, p. 2 lines 96-101, Annotated Fig. 1 below). 

    PNG
    media_image1.png
    254
    332
    media_image1.png
    Greyscale

Annotated Fig. 1: Portion of Waldron Fig. 4 highlighting the curved ends of the appendages to be widenings. 

Waldron further teaches the inner part (45) has an inner perforation therein (between 54, 55) which passes through it longitudinally (Waldron Figs. 5-6, Annotated Fig. 2 below, p. 2 lines 85-101) in order to, if applicable, insert a thread-like element of the menstrual cup as extraction means therefrom. As stated above in claim 1, Waldron teaches an extraction means (loop), which is inserted in the inner perforation (Waldron Figs. 5-6). The limitation “if applicable” renders the limitation of a thread-like element, optional. Furthermore, the inner perforation of the Waldron device is capable of having a thread-like element of the menstrual cup inserted therein. 

    PNG
    media_image2.png
    394
    371
    media_image2.png
    Greyscale

Annotated Fig. 2: Portion of Waldron Fig. 5 highlighting the inner perforation housing an extraction means. 

The configuration of the Waldron device with parallel appendages, holds the cup throughout insertion and one of ordinary skill in the art would know to use parallel appendages as a pushing means in place of an edge of a plunger to help grip the cup and limit movement and slipping of the cup throughout insertion while it is in the applicator to ensure proper placement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pushing means of the Callaghan/Waldron device to have parallel appendages (claims 6, 11, 13, 15) at the distal end (42) of the plunger (40) with a length to provide elasticity (claim 8) and with an inner perforation, and respective widenings (claim 9), as suggested by Waldron, to stabilize the cup and limit movement throughout insertion to ensure proper placement. 

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fung (US 2009/0247930) teaches an applicator for an intravaginal device, such as a collection (menstrual) cup, the same field of endeavor, with inner and outer parts, the inner part having an inner perforation for a thread-like element. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	05/17/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781